Citation Nr: 1206881	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-23 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957. 

This matter comes before the Board of Veterans' Appeals  (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a bilateral knee disability.  The Board remanded the Veteran's claim in August 2010 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent evidence is at least in equipoise as to whether the Veteran's bilateral knee disability is related to active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351   (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542   (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset, the Board acknowledges that the Veteran's service medical records have been determined to be unavailable.  Shortly after he filed his claim for service connection, the RO requested his service medical records through the National Personnel Records Center Personnel Information Exchange System (PIES). However, in a PIES response dated in November 2006, the National Personnel Records Center (NPRC) indicated that the Veteran's service medical records were fire-related and that there were no service medical records available.  Thereafter, in January 2007, the RO issued a formal finding that the Veteran's service medical records were unavailable, and the Veteran was notified of the unavailability of his service medical records.  Pursuant to the Board's August 2010 remand, the RO made an additional attempt to obtain the Veteran's service medical records from alternate sources, including the Veteran.  However, no additional records were obtained.

When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that obligation by making multiple attempts to secure the service medical records from a variety of sources, including from the Veteran himself.  Specifically, the RO sent the Veteran correspondence in October 2006, March 2007, and August 2010 requesting that he submit all service records in his possession and any other information that might enable VA to reconstruct those records.  However, the Veteran did not respond to those requests.  A service representative, in a December 2011 statement, indicated that the Veteran received treatment in service at the Fukuoka General Hospital in Japan and at Fort McClearson in Atlanta, Georgia.  Thereafter, in December 2011, the Veteran's service representative indicated that the Veteran did not have any more evidence to submit.  No other alternative sources of records have been identified.  

In light of the foregoing, the Board finds that VA has met its obligation to search for alternative records in support of the Veteran's claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Remanding this case to search for any potentially missing service medical records would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).  Moreover, in light of the favorable outcome of this decision, any additional development would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991). 

Where service medical records are unavailable, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The Veteran, in written statements, asserts that his current bilateral knee disability is the result of his active service.  Specifically, the Veteran contends that he injured both of his legs while making a parachute jump during his period of service.  The Veteran also alleges that he has been on pain medication for leg pain since 1956 and that he has suffered from constant pain since his in-service injury.  In support of his claim, the Veteran submitted a January 2007 lay statement from a friend indicating that the Veteran had been in good shape when he entered service in January 1955, but that when he returned home from service in December 1957, he had problems in his back and both legs. 

The Board observes that the Veteran is competent to report that he injured his legs in service during a parachute jump.  Layno v. Brown, 6 Vet. App. 465 (1994). Moreover, his service personnel records show that he received a Parachutist Badge, corroborating his account of parachute jumps service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his report of a bilateral leg injury sustained during a parachute jump in service consistent with the places, types, and circumstances of his service and is credible.  Accordingly, the remaining question is whether the Veteran's current bilateral knee disability is related to injury sustained during a parachute jump in service, or any other aspect of his military service.

Post-service medical records show that the Veteran sought private chiropractic treatment in March 2000 for complaints of right leg pain and low back pain.  He reported symptoms of one month duration with an insidious onset.  Thereafter, in May 2006, the Veteran sought private emergency room treatment for pain in his bilateral legs and lower abdominal area after being run over by a full-size farm tractor.  It was noted that the Veteran sustained injury to his right lower leg and left hip, in addition to abrasions to his upper and lower extremities.  An x-ray of the left femur at that time revealed no evidence of a fracture or dislocation but did reveal an incidental finding of degenerative changes about the knee.  An x-ray of the right tibia and fibula revealed a benign exostosis arising from the proximal dorsal aspect of the tibia, but not fracture or dislocation.

The Veteran was afforded a VA examination in April 2007.  The examiner noted that the claims file was not available for review.  During the examination, the Veteran reported injury to his back and both legs in service during a bad parachute landing while stationed in Japan in 1955.  After the accident, the Veteran was hospitalized for two months and subsequent to his release, he reportedly experienced intermittent problems in his bilateral legs, including swelling and pain.  Due to his recurring symptoms, he reported that he was hospitalized again for a period of eight weeks and underwent a surgical procedure on his knees.   Thereafter, his knees bothered him periodically, mainly due to pain.  After service, he worked as a truck driver for most of his life in spite of his knee problems.  Regarding current symptoms, the Veteran did not have much pain while sitting or lying down, but experienced pain and swelling when he tried to stand or walk.  He reported an ability to walk only 100 yards before the pain was so severe that he had to stop.  He also indicated that climbing stairs was almost impossible.  Additionally, he did not experience locking, but his knees partially gave way at times.  At the time of the examination, he was working full time driving a truck.

Physical examination revealed the Veteran's knees to be very, very obese.  There was mild swelling and effusion but no tenderness, redness, or warmth.  Both knees appeared to be very weak when the Veteran was standing, and the Veteran had to balance himself because his knees tended to buckle.  The Veteran was unable to squat.  Both patellae sat and tracked normally with crepitation and popping.  The collateral ligaments were moderately lax in both knees and the cruciate ligaments were tight.  Range of motion was 0 to 120 degrees, bilaterally.  In the right knee, there was pain in the last 10 degrees of motion, and in the left knee, there was pain in the last 15 degrees of motion.  Pain was the primary limiting factor, bilaterally.  Repetitive motion also brought out weakness and fatigue.  Based on clinical evaluation and subsequent x-rays of the knees, which showed bilateral arthritic changes, the examiner diagnosed degenerative arthritis of the knees bilaterally.  However, no opinion regarding etiology was offered.

The Veteran was afforded an additional VA examination in November 2010 during which he reported a twisting injury to his knees in service during a parachute accident in 1955.  He reported initially receiving non-operative treatment for his knees due to the accident, which was followed by surgical correction in service.  The Veteran also reported being run over by a tractor post service and indicated that his knees were minimally worse following that incident.  He reported employment as a long distance truck driver for 40 years, but indicated that he had retired in 2007.

Physical examination of the right knee revealed crepitus, effusion, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  Physical examination of the left knee revealed crepitation and objective evidence of pain with active motion.  Range of motion testing revealed left knee flexion to 105 degrees and extension limited by -10 degrees, and right knee flexion to 110 degrees and extension limited by -10 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  X-rays of the right knee revealed tricompartmental degenerative changes, most severe in the medial compartment and patellofemoral compartment with varus angulation and medial subluxation; quadriceps tendon attachment calcifications; tibial exostosis; and, synovial chondromatosis.  X-rays of the left knee revealed tricompartmental changes, most significant in the medial compartment with small bony densities in the medial compartment either from a previous MCL tear, synovial chondromatosis, or wrist bodies; quadriceps tendon attachment calcifications; and, atherosclerosis.

Based on clinical evaluation and x-rays, the examiner diagnosed degenerative joint disease of the bilateral knees.  The examiner opined that it was more likely than not that the Veteran's initial knee injuries occurred in service, and that his knee condition was worsened by his employment.  Thereafter, in June 2011 and October 2011 addenda, the November 2010 VA examiner indicated that the Veteran's claims file was reviewed and that, with respect to the etiology of the Veteran's knee injuries, it was reasonable to conclude that his numerous parachute jumps in service and the twisting injury described by the Veteran initiated trauma to his knees and initiated symptoms, which were subsequently exacerbated by his civilian job.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Initially, the Board notes that the April 2007 VA examiner did not offer an opinion regarding the etiology of the Veteran's bilateral knee condition.  Therefore, the opinion is not probative of whether the Veteran's current knee condition is related to active service.  However, the Board finds that the November 2010 VA examiner's opinion and subsequent October 2011 addendum, indicating that the Veteran's parachute jumps in service more likely than not initiated his bilateral knee symptoms, are both probative and persuasive.  Those opinions were based on the examiner's clinical examination of the Veteran and a review of his claims folder.  Moreover, those opinions show knowledge of the Veteran's in-service parachute jumps and bilateral knee injury, and his post-service history of employment as a truck driver and of being run over by a tractor.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also finds it significant that the VA opinions were undertaken directly to address the issue on appeal and constitute the most recent medical evidence of record.  Furthermore, those opinions are consistent with the other lay evidence and there are no competent contrary opinions of record. 

The Board finds that the preponderance of the evidence establishes a nexus between the Veteran's active service and his current bilateral knee complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Indeed, the November 2010 VA examiner's opinion and October 2011 addendum expressly support such a finding and the Board has afforded those opinions great probative weight.

In addition, the Board finds that the Veteran is competent to report sustaining injury to his knees while parachute jumping in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds the Veteran's account to be especially credible as it is corroborated by his service personnel records, which show receipt of a Parachutist Badge, and the lay statement from his friend indicating that the Veteran had been in good shape when he entered service but experienced knee problems following service.

The Veteran has also submitted competent and credible statements with respect to having experienced pain in his knees since service.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  That credible lay evidence establishes a continuity of symptomatology since service, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (2000). 

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for a bilateral knee disability is warranted.  38 U.S.C.A. § 5107  (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a bilateral knee disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


